Exhibit 10.10

 

CONVERTIBLE PROMISSORY NOTE
$1,200,000 PLUS INTEREST DUE & PAYABLE
DOCUMENT B-02152008

 

THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED THIS NOTE AND THE SHARES
ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

 

FOR VALUE RECEIVED, on the Effective Date, as defined below, Advanced Cell
Technology Inc. as Obligor (“Borrower,” or “Obligor”), hereby promises to pay to
the Lender (“Lender” or “ Holder”), as defined below, the Principal Sum, as
defined below, along with the Interest Rate, as defined below, according to the
terms herein

 

The “Effective Date” shall be;

 

February 15, 2008

 

 

 

The “Lender” shall be:

 

JMJ Financial / Its Principal, or Its Assignees

 

 

 

The “Principal Sum” shall be:

 

$1,200,000 (one million two hundred thousand) US Dollars or so much as may be
paid towards the balance of Document
C-02152008; Subject to the following; accrued, unpaid interest shall be added to
the Principal Sum.

 

 

 

The “Consideration” shall be:

 

$1,000,000 (one million) dollars in the form of the Secured & Collateralized
Promissory Note Document C-02152008 (including Security & Collateral Agreement).

 

 

 

The “Interest Rate” shall be:

 

10% one-time interest charge on the Principal Sum.  No interest or principal
payments are required until the Maturity Date, but both principal and interest
may be included in conversion prior to maturity date.

 

 

 

The “Conversion Price” shall be the following price:

 

As applied to the Conversion Formula set forth in 22, the lesser of (a) $0 38 or
(b) 80% (eighty percent) of the average of the 3 (three) lowest trade prices in
the 20 trading days previous to the conversion; as applies to Advanced Cell
Technology Inc. voting common stock.

 

 

 

The “Maturity Date” is the date upon which the Principal Sum of this Note, as
well as any unpaid interest shall be due and payable, and that date shall be:

 

February 15, 2010

 

 

 

The “Prepayment Terms” shall be:

 

See Section 1.2

 

--------------------------------------------------------------------------------


 

ARTICLE 1 PAYMENT-RELATED PROVISIONS

 

1.1. Interest Rate. Subject to the Holder’s right to convert, interest payable
on this Note will accrue interest at the Interest Rate and shall be applied to
the Principal Sum.

 

1.2. Prepayment Terms. Prepayment is permitted as set forth under the follow
options. For the first 150 days after the Effective Date, the maximum prepayment
amount is $500,000 as set forth below. From and after the 150th day from the
Effective Date, prepayment may be made in full as set forth below.

 

(a) Prepayment By Cash or Other Negotiated Form. Prepayment is permitted at any
time by payment in the form of either of the following: (1) cash, or (2) other
negotiated form of payment mutually agreed to in writing. In this event, the
original issue discount of $200,000 and the one-time interest charge of $60,000
will be struck from the principal balance of this Note.

 

(b) Prepayment By Surrender of Document C-02152008. Prepayment is permitted by
surrender of the Secured & Collatetalized Promissory Note Document C-02152008,
as set forth below.

 

(i)    Prior to Holder Making Payments To Document C-02152008, Prepayment by
surrender of Document C-02152008 is permitted at any time prior to Holder making
payment towards the outstanding balance of Document C-02152008. In this event,
this Document B-02152008 original issue discount of $200,000 and the one-time
interest charge of $60,000 will be struck from the principal balance of this
Note Document B-02152008. Concurrently, all interest charges and all other
charges will be struck from Document C-02152008.

 

(ii)   After Holder Making Payments To Document C-02152008. Prepayment by
surrender of Document C-02152008 is permitted at any time after Holder making
payment towards the outstanding balance of Document C-02152008. In this event,
the remaining original issue discount premium (OIDP) will be proportionately
adjusted for this Document B-02152008 at the rate of 20%, and the remaining
one-time interest charge will be proportionately adjusted at the rate of 10%.
The remaining balance is payable in cash or convertible into stock as set forth
in this agreement. This prepayment scenario is demonstrated in the attached
Prepayment Adjustment Example.

 

ARTICLE 2 CONVERSION RIGHTS

 

The Holder will have the right to convert the Principal Sum and accrued interest
under this Note into Shares of the Borrower’s Common Stock as set forth below.

 

2.1 Conversion Rights and Cashless Exercise.  Subject to the terms set forth in
Section 2.7, the Holder will have the right at its election from and after the
Effective Date, and then at any time, to convert all or part of the outstanding
and unpaid Principal Sum and accrued interest into shares of fully paid and
nonassessable shares of common stock of Advanced Cell Technology Inc. (as such
stock exists on the date of issuance of this Note, or any shares of capital
stock of Advanced Cell Technology Inc.  into which such stock is hereafter
changed or

 

--------------------------------------------------------------------------------


 

reclassified, the “Common Stock”) as per the Conversion Formula set forth in
Section 2.2. Any such conversion shall be cashless, and shall not require
further payment from Holder. Unless otherwise agreed in writing by both the
Borrower and the Holder, at no time will the Holder convert any amount of the
Note into common stock that would result in the Holder owning more than 4.99% of
the common stock outstanding of Advanced Cell Technology Inc. Shares from any
such conversion will be delivered to Holder within 2 (two) business days of
conversion notice delivery (see 3.1) via 10:30am priority overnight delivery
service (see Section 2.6)

 

2.2. Conversion Formula. The number of shares issued through conversion is the
conversion amount divided by the conversion price.

 

# Shares = Conversion Amount

Conversion Price

 

2.3 This Section 2.3 intentionally left blank.

 

2.4. Adjustment Upon Dilutive Offers, Agreements, or Sales. If the Borrower, at
any time while this Note is outstanding, enters into an agreement under which it
issues or agrees to issue either its common stock, options, or warrants to
purchase or convert to its common stock at a price or exercise price or
conversion price (a “Subsequent Share Price”), as the case may be, that is less
than the conversion price or subsequent conversion formula result set forth in
Section 2.2, then the conversion price set forth in Section 2.2. shall be
automatically adjusted to equal the Subsequent Share Price. Circumstances that
are exempt from adjustment as set forth in this Section 2.4 include:

 

(a) options to employees, officers, directors or consultants pursuant to any
stock or option plan currently in effect or hereafter duly adopted by a majority
of the non-employee members of the board of directors of the Borrower or a
majority of the members of a committee of non-employee directors established for
such purpose, provided that the exercise price of such options shall not be less
than the Conversion Price on the trading day immediately prior to the grant of
such option,

 

(b) securities issued upon the exercise or conversion of any securities,
convertible securities, options or warrants issued and outstanding on the date
of this Note, or any agreements to issue the same in existence as of the date of
this Note, and

 

(c) securities issued pursuant to acquisitions or strategic transactions,
provided any such issuance shall only be made in connection with a transaction
involving a person or entity which is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of the Borrower
and in which the Borrower receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Borrower is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

 

2.5 Reservation of Shares. As of the issuance date of this Note and for the
remaining period during which the conversion right exists, the Borrower will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of

 

--------------------------------------------------------------------------------


 

Common Stock upon the full conversion of this Note. The Borrower represents that
upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  The Borrower agrees that its issuance of this Note constitutes
full authority to its officers, agents and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.

 

2.6. Delivery of Conversion Shares. Shares from any such conversion will be
delivered to Holder within 2 (two) business days of conversion notice delivery
(see 3.1) via 10:30am priority overnight delivery service (see “Share Delivery”
attachment). If those shares are not delivered in accordance with this timeframe
stated in this Section 2.6, at any time for any reason prior to offering those
shares for sale in a private transaction or in the public market through its
broker, Holder may rescind that particular conversion to have the conversion
amount returned to the note balance with the conversion shares returned to the
Borrower.

 

2.7. Discharge By Payment. Conversions under this Convertible Promissory Note
Document B-02152008 are available only after the Conversion Amount described
herein is discharged by payment of equal or greater value from the Secured &
Collateralized Promissory Note Document C-02152008 by either, at the Holder’s
choice, cash payment, or surrender of security/collateral, or other negotiated
form of payment mutually agreed to in writing.

 

ARTICLE 3 MISCELLANEOUS

 

3.1. Notices. Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 

3.2. Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, means this instrument as originally executed, or if
later amended or supplemented, then as so amended or supplemented.

 

3.3. Assignability. This Note will be binding upon the Borrower and its
successors and permitted assigns, and will inure to the benefit of the Holder
and its successors and permitted assigns, and may be assigned by the Holder.

 

3.4. Governing Law. This Note will be governed by, and construed and enforced in
accordance, with the laws of the State of Florida, without regard to the
conflict of laws principles thereof.

 

3.5. Maximum Payments. Nothing contained herein may be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum will be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

3.6. Attorney Fees. In the event any attorney is employed by either party to
this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for

 

--------------------------------------------------------------------------------


 

the enforcement of this Note or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Note, the
prevailing party in such proceeding will be entitled to recover from the other
party reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which the prevailing party may be entitled.

 

3.7. No Public Announcement. Except as required by applicable securities law, no
public announcement may be made regarding this Note, payments, or conversions
without written permission by both Borrower and Holder.

 

3.8. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Holder has the right to have any such opinion
provided by its counsel. Holder also has the right to have any such opinion
provided by Borrower’s counsel.

 

3.9. Effective Date. This Note will become effective only upon occurrence of the
three following events: the Effective Date of February 15, 2008 has been
reached, execution by both parties, and delivery of valid payment by the Lender
in the form of the Secured & Collateralized Promissory Note Document C-02152008
(including Security & Collateral Agreement)..

 

3.10. Director’s Resolution. Once effective, Borrower will execute and deliver
to Holder a copy of a Board of Director’s resolution resolving that this note is
validly issued, paid, and effective.

 

3.11. Use of Proceeds. As further described, promised, and agreed in the
attached Use of Proceeds Agreement, Borrower promises that use of the funds will
not go towards stem cell research or development related to embryonic stem cells
in any manner, and that 100% of the use of proceeds is to go the company’s adult
stem cell research and development of the Mytogen program. Borrower understands
that Holder has entered into this transaction in reliance upon that promise,
understanding, and use of proceeds as memorialized in the attached Use of
Proceeds Agreement.

 

3.12. Adjustment of Conversion Price. In the event that Borrower enters into an
additional financing agreement with another investor subsequent to the closing
of this transaction, Borrower may adjust the Conversion Price percentage set
forth herein as to satisfy the terms of any future financing transaction. In the
event of such adjustment, as shown in the Adjustment of Conversion Price Example
attachment, Borrower will make a one-time cash payment to Holder at the time of
adjustment for the dollar difference that would result in the Conversion Price
percentage adjustment.

 

BORROWER[S]:

LENDER/HOLDER:

NOTARY PUBLIC-STATE OF FLORIDA

 

 

[g118041kii001.jpg]

Christie Barrocas   

 

 

Commission # DD735899

 

 

Expires:  Nov. 19, 2011

 

 

BONDED THRU-ATLANTIC BONDING CO., INC.

 

 

 

/s/ William M. Caldwell, IV

 

/s/ Justin Keener

William Caldwell

 

JMJ Financial / Its Principal

 

Chairman & CEO

 

 

Advanced Cell Technology Inc.

 

 

 

 

 

Dated:

2/14/08

 

Dated:

2/14/08

 

--------------------------------------------------------------------------------


 

AMENDMENT
MARCH 17, 2007

CONVERTIBLE PROMISSORY NOTE
$1,200,000 PLUS INTEREST DUE & PAYABLE
DOCUMENT B-02152008 EXECUTED 2/14/08

 

The Convertible Promissory Note by and between Advanced Cell Technology Inc. and
JMJ Financial, duly executed on February 14, 2008, is hereby amended as follows.

 

Section 1.2 Prepayment Terms. Prepayment is permitted as set forth under the
follow options. For the first 270 days after the Effective Date, the maximum
prepayment amount is $300,000 as set forth below. From and after the 270th day
from the Effective Date, prepayment may be made in full as set forth below.

 

The effective date of this amendment is March 17, 2008.

 

ALL OTHER TERMS AND CONDITIONS OF THE ORIGINAL CONVERTIBLE PROMISSORY NOTE
DOCUMENT B-02152008 REMAIN IN FULL FORCE AND EFFECT.

 

Please indicated acceptance and approval of this amendment by signing below:

 

 

/s/ William M. Caldwell, IV

 

/s/ Justin Keener

William Caldwell

 

JMJ Financial/Its Principal

Chairman & CEO

 

 

Advanced Cell Technology Inc.

 

 

 

--------------------------------------------------------------------------------